DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an optical illumination system, comprising:
a lens assembly, configured to adjust a light beam;
a refraction total internal reflection (RTIR) assembly, comprising a first plano-convex lens comprising a plane surface and a convex surface, and configured to refract the light beam adjusted by the lens assembly; and
a wedge prism comprising a first side surface, a second side surface and a third side surface, wherein the first side surface of the wedge prism is glued with the plane surface of the first plano-convex lens, and the wedge prism is configured to receive and refract the light beam refracted by the first plano-convex lens through the first side surface, and the light beam refracted by the first side surface is transmitted through the second side surface; and


wherein:
the light beam refracted by the first plano-convex lens forms a first light spot in a plane where the first side surface of the wedge prism is located, and the first light spot is within the first side surface of the wedge prism;
the light beam refracted by the wedge prism forms a second light spot in a plane where the second side surface of the wedge prism is located, and the second light spot is within the second side surface of the wedge prism;
the light beam reflected by the DMD forms a third light spot in a plane where the first side surface of the wedge prism is located, and the third light spot is within the first side surface of the wedge prism; and
the light beam subjected to total internal reflection of the wedge prism forms a fourth light spot in a plane where the third side surface of the wedge prism is located, and the fourth 
wherein the lens assembly comprises a fly-eye lens and a second double-convex lens:
a centerline of the fly-eye lens overlaps with a centerline of the second double-convex lens, the fly-eye lens is between the second double-convex lens and
a light source system, the fly-eye lens is configured to homogenize and diverge the light beam emitted by the light source system and transmit the homogenized and diverged light beam to the second double-convex lens: and
the second double-convex lens is configured to converge the light beam homogenized and diverged by the fly-eye lens and transmit the converged light beam to the convex surface of the first plano-convex lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/

Art Unit 2882



wcd